  Case 3:21-cv-01279-C-BN Document 8 Filed 09/15/21                       Page 1 of 1 PageID 38



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

LARRY B. JOT{NSON,                                   )
                                                     )
                       Petitioner,                   )
                                                     )
                                                     )
                                                     )
THE STAll] OF-'II]XAS,                               )
                                                     )
                       Respondent.                   )   Civil Action No.   3 :2 I   -CV- I 279-C-BN

                                               ORDER

       Before the Court are the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge therein advising the Court that this   civil action should be dismissed

without prejudice under Federal Rule of Civil Procedure 41(b).r

       The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none.   It is therefore ORDERED that the Findings, Conclusions, and Recommendation

are hereby   ADOPTED     as the   findings and conclusions of the Court. For the reasons stated

therein, the Court ORDERS that this civil action be DISMISSED without prejudice.

       SO ORDERED

       Dated Septembe,               ror,.
                          -{,
                                                                      I
                                                                          42

                                                 S                   GS
                                                     ENIOR           STATES                 CT JUDGE


                                                                                 I




      IPetitioner has failed to file objections to the Magistrate Judge's Findings, Conclusions, and
Recommendation and the time to do so has now expired.
